DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 11-19) in the reply filed on 19 September 2022 is acknowledged.  The traversal is on the ground(s) that inventions I and II fall under single inventive step.  This is not found persuasive because Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as for carrying out pyrolysis reaction, calcining, or used as a furnace for generating heated gas.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “wherein the plurality of burners are placed in a circular manner” recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the gas cabinet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the one or more outlets of the generator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 contains the trademark/trade name Hastelloy in line 2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe material used to avoid contamination of the fumed silica particles and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 2,635,946).
Regarding claim 11, the reference Weber et al. discloses a system (apparatus)  suitable for generating fumed silica particles (see col. 1, lines 1-8; col. 3, lines 27-40; Figs. 1-14), the system (apparatus) comprising: 
a generator (a), wherein the generator comprising a plurality of burners and an outlet (c), wherein the plurality of burners are positioned on a first surface of the generator (a) (see Fig. 1); and 
a plurality of inlets connected with the generator, wherein the plurality of inlets comprising: 
a first inlet (19), wherein the first inlet provides a passage suitable for flow of a precursor material (R) to the generator along with make up oxygen (see col. 3, lines 11-26; Figs. 1, 12, 13); 
a second inlet (18), wherein the second inlet provides a passage suitable for flow of a first gas to the generator (see col. 3, lines 11-26; Figs. 1, 12, 13); 
a third inlet (20), wherein the third inlet provides a passage suitable for flow of a second gas to the generator (see col. 3, lines 11-26; Figs. 1, 12, 13); 
a fourth inlet (17), wherein the fourth inlet provides a passage suitable for flow of a carrier gas to the generator (see col. 3, lines 11-26; col. 4, line 66 to col. 5, line 4; Figs. 1, 12, 13), 
wherein the plurality of burners is utilized for raising temperature inside the generator for enabling a chemical reaction between the precursor material, the first gas and the second gas, wherein the plurality of burners are placed in a circular manner, wherein the chemical reaction between the precursor material, the first gas and the second gas facilitates generation of the fumed silica particles, wherein the system generates the fumed silica particles as per required size (see col. 6, lines 8-17; col. 8, lines 54-61; col. 9, lines 3-11; Example 2; Figs. 1, 12, 13).
Regarding claim 13, the reference Weber et al. discloses the system, wherein the precursor material is received through a vaporizer cabinet (not shown), wherein the vaporizer cabinet is connected to the first inlet of the generator (see col. 9, lines 19-39).
Regarding claim 14, the reference Weber et al. discloses the system, wherein the first gas and the second gas is received through a gas cabinet (not shown) (see col. 5, lines 44-71; col. 7, lines 38-64).
Regarding claim 17, as no structural distinction is seen between the instantly claimed apparatus and the apparatus of Weber et al., the apparatus of Weber et al. is considered capable of performing the function recited in claim 17 (see col. 1, lines 1-8; col. 3, lines 11-40; Example 2).
Regarding claim 18, as no structural distinction is seen between the instantly claimed apparatus and the apparatus of Weber et al., the apparatus of Weber et al. is considered capable of performing the function recited in claim 18 (see col. 4, line 74 to col. 5, line 4; Figs. 1, 12, 13).
Regarding claim 19, as no structural distinction is seen between the instantly claimed apparatus and the apparatus of Weber et al., the apparatus of Weber et al. is considered capable of performing the function recited in claim 19 (see col. 3, lines 11-40; col. 4, line 74 to col. 5, line 4; Figs. 1, 12, 13).
Claims 11, 13, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilgers et al. (US 3,586,489).
Regarding claim 11, the reference Hilgers et al. discloses a system (apparatus) suitable for generating fumed silica particles (see Abstract; col. 3, lines 42-75; col. 5, line 35 to col. 6, line 42; Figs. 1-3), the system (apparatus) comprising: 
a generator (1), wherein the generator comprising a plurality of burners and an outlet, wherein the plurality of burners are positioned on a first surface (2) of the generator (1); and 
a plurality of inlets connected with the generator, wherein the plurality of inlets comprising: 
a first inlet (26), wherein the first inlet provides a passage suitable for flow of a precursor material to the generator along with make up oxygen; 
a second inlet (10), wherein the second inlet provides a passage suitable for flow of a first gas to the generator; 
a third inlet (14), wherein the third inlet provides a passage suitable for flow of a second gas to the generator; 
a fourth inlet (27), wherein the fourth inlet provides a passage suitable for flow of a carrier gas to the generator, 
wherein the plurality of burners is utilized for raising temperature inside the generator for enabling a chemical reaction between the precursor material, the first gas and the second gas, wherein the plurality of burners are placed in a circular manner, wherein the chemical reaction between the precursor material, the first gas and the second gas facilitates generation of the fumed silica particles, wherein the system generates the fumed silica particles as per required size (see Abstract; col. 3, lines 42-75; Figs. 1-3).
Regarding claim 13, the reference Hilgers et al. discloses the system, wherein the precursor material is received through a vaporizer cabinet (not shown), wherein the vaporizer cabinet is connected to the first inlet of the generator (see col. 5, lines 23-30).
Regarding claim 14, the reference Hilgers et al. discloses the system, wherein the first gas and the second gas is received through a gas cabinet (7, 8) (see col. 5, lines 30-58). 
Regarding claim 17, as no structural distinction is seen between the instantly claimed apparatus and the apparatus of Hilgers et al., the apparatus of Hilgers et al. is considered capable of performing the function recited in claim 17 (see col. 5, line 35 to col. 6, line 42; Figs. 1-3).
Regarding claim 18, as no structural distinction is seen between the instantly claimed apparatus and the apparatus of Hilgers et al., the apparatus of Hilgers et al. is considered capable of performing the function recited in claim 18 (see col. 5, line 35 to col. 6, line 42; Figs. 1-3).
Regarding claim 19, as no structural distinction is seen between the instantly claimed apparatus and the apparatus of Hilgers et al., the apparatus of Hilgers et al. is considered capable of performing the function recited in claim 19 (see col. 5, line 35 to col. 6, line 42; Figs. 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2,635,946) as applied to claim 11 above, and further in view of Nguyen et al. (US 2012/0318457).
Regarding claim 12, the reference Weber et al. discloses that inner walls of the generator (a) is lined with a refractory material (see col. 3, lines 27-30). The reference Weber et al., however, does not specifically disclose wherein the generator (a) has a coating of Hastelloy material on inner walls of the generator (a). However, as evidenced by the reference Nguyen et al. (see paras. [0016]; [0026]; [0039]; [0053]), it is known in the art to provide a coating of Hastelloy material on components which come in contact with corrosive processing gases at high temperatures for protection from the corrosive processing gases. Thus, it would having been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly provide a coating of Hastelloy material as taught by Nguyen et al. on inner walls of the generator (a) of Weber et al. to provide protective coating on inner walls of the generator (a), since the reference Weber et al. suggests lining the inner walls of  generator (a) with a refractory material (see col. 3, lines 27-30).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2,635,946) as applied to claim 11 above, and further in view of Xi et al. (US 5,849,092).
Regarding claim 15, the reference Weber et al. does not specifically disclose a pneumatic control module, wherein the pneumatic control module is utilized for operating one or more valves of the gas cabinet, wherein the one or more valves of the gas cabinet are operated for controlling flow rate of the first gas and the second gas present in the gas cabinet and carrier gas through fourth inlet. However, as evidence by the reference Xi et al., it is typical in the art to utilize a pneumatic control module for operating one or more valves of a gas cabinet, wherein the one or more valves of the gas cabinet are operated for controlling flow rates of gases from the gas cabinet (see col. 4, lines 47-60; Figs. 1A and 2). Thus, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Weber et al. to include a pneumatic control module as taught by Xi et al. for operating one or more valves of a gas cabinet used for supplying gases to the generator (a), wherein the one or more valves of the gas cabinet are operated for controlling flow rates of gases from the gas cabinet to the generator (a), as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result. Furthermore, the reference Weber et al. suggest for the need to control the amount of gases and precursor material supplied to the generator (a) to control the particle size generated in the generator (a) as well as the temperature of the flame in the generator (a) (see col. 8, lines 26-75). 
Regarding claim 16, the reference Weber et al. does not specifically disclose an electrical and mass flow control panel, wherein the electrical and mass flow control panel is connected to a vaporizer cabinet, wherein the electrical and mass flow control panel is utilized for providing controlled supply of the precursor material along with combustion gases from the vaporizer cabinet to the generator. However, as evidence by the reference Xi et al. (see col. 4, lines 47-60; col. 5, lines 49-64; Figs. 1A and 2), it is typical in the art to utilize an electrical and mass flow control panel for providing controlled supply of gases to a reaction chamber. Thus, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Weber et al. to include an electrical and mass flow control panel as taught by Xi et al. for providing controlled supply of precursor material along with combustion gases from a vaporizer cabinet to the generator (a) of Weber et al., as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result. Furthermore, the reference Weber et al. suggest for the need to control the amount of gases and the precursor material supplied to the generator (a) to control the particle size generated in the generator (a) as well as the temperature of the flame in the generator (a) (see col. 8, lines 26-75).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Flemmert (US 4,572,827) discloses an apparatus suitable for generating fumed silica particles (see Abstract; Figure). 
The reference Mas et al. (3,403,001) also discloses an apparatus suitable for generating fumed silica particles (see col. 1, lines 12-22; Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774